CALLAHAN, J.
The sole issue in this appeal1 is whether, pursuant to General Statutes § 12-651 (a)2 the defendant, the commissioner of revenue services (commissioner), may collect a tax on illegal drugs assessed against the plaintiff, Vito Covelli, after the plaintiff had been arrested, prosecuted, convicted and sentenced for the possession of those same drugs with intent to sell in violation of General Statutes § 21a-277 (a).3 The com*541missioner appeals from the trial court’s judgment prohibiting the imposition of the tax as violative of the double jeopardy clause of the fifth amendment to the United States constitution.4 Relying on the United States Supreme Court’s holding in Dept. of Revenue of Montana v. Kurth Ranch, 511 U.S. 767, 114 S. Ct. 1937, 128 L. Ed. 2d 767 (1994), the trial court concluded that the double jeopardy clause was violated when the plaintiff, after having been punished criminally for possession of illicit drugs, subsequently was assessed a tax based upon his possession of those same illicit drugs. In reaching this conclusion, the trial court determined that the tax imposed pursuant to Connecticut’s Marijuana and Controlled Substances Tax Act (act); General Statutes §§ 12-650 through 12-660; was punishment for purposes of double jeopardy analysis. We reverse the judgment of the trial court.
The relevant facts are undisputed. On November 5, 1992, state police officers searched the plaintiffs place of business in Colebrook, the Route 8 Cycle Shop, as well as a black Ford pickup truck and a trailer located on the premises. As a result of their search, the police discovered approximately one-half pound of cocaine. The plaintiff subsequently was arrested for possession of cocaine with intent to sell in violation of § 21a-277 (a).
Immediately after seizing the cocaine, the state police submitted a drug tax referral form to the department of revenue services.5 The referral form noted that the *542police had discovered 1250 grams of cocaine in the plaintiffs possession and indicated that the drug stamps required by § 12-651 (a) had not been affixed to the drugs. As a result of the information contained in the referral form, the commissioner, pursuant to General Statutes § 12-655 (b),6 assessed an initial tax deficiency against the plaintiff. On December 21,1993, the commissioner sent the plaintiff a final determination letter informing him that he owed $255,631 in tax pursuant to § 12-651, $255,631 as a penalty pursuant to General *543Statutes § 12-660 (a),7 plus interest of $41,540.04 pursuant to § 12-655 (b), for a total amount due of $552,802.04.8
On February 15, 1994, the plaintiff, in his criminal case, entered a plea of nolo contendere to the charge of possession of cocaine with intent to sell in violation of § 21a-277 (a). The court sentenced the plaintiff to nine years imprisonment, execution suspended after three years, to be followed by four years of probation.
Following the imposition of his criminal sentence, the plaintiff filed this tax appeal in the Superior Court, contesting the validity of the tax that had been levied by the commissioner. In his appeal, the plaintiff claimed that the assessment constituted a second punishment for the same offense to which he previously had pleaded nolo contendere and had been sentenced. The plaintiff asserted that, consequently, the double jeopardy clause of the fifth amendment to the United States constitution precluded collection of the tax. The tax session of the Superior Court granted the plaintiffs motion for summary judgment on this issue, based upon the decision of the United States Supreme Court in Dept. of Revenue of Montana v. Kurth Ranch, supra, 511 U.S. 767. Relying on Kurth Ranch, the trial court concluded that Connect*544icut’s tax on controlled substances constituted punishment for double jeopardy purposes and, therefore, could not be imposed upon the plaintiff because he had been punished previously for the same underlying conduct.9 This appeal followed.
In reviewing a trial court’s ruling on a motion for summary judgment when the material facts are undisputed, we must decide whether the trial court erred in concluding that the moving party was entitled to judgment as a matter of law. Practice Book § 384; Home Ins. Co. v. Aetna Life & Casualty Co., 235 Conn. 185, 202, 663 A.2d 1001 (1995). The trial court based its conclusion on a record that consisted of a stipulation of facts, written briefs and oral arguments of counsel. The record before the trial court, therefore, was identical with the record before this court. Accordingly, our review of the ruling of the trial court is plenary, and we must determine whether the trial court’s conclusions are legally and logically correct and find support in the facts appearing in the record. Morton Buildings, Inc. v. Bannon, 222 Conn. 49, 53-54, 607 A.2d 424 (1992).
The double jeopardy clause of the fifth amendment to the United States constitution provides that no person may “be subject for the same offense to be twice put in jeopardy of life or limb.” The double jeopardy clause protects against a second prosecution for the same offense after acquittal, a second prosecution for the same offense after conviction and multiple punishments for the same offense. North Carolina v. Pearce, 395 U.S. 711, 717, 89 S. Ct. 2072, 23 L. Ed. 2d 656 (1969). *545The third of these protections is at issue in this appeal. We must determine, therefore, whether, under the United States Supreme Court’s holding in Kurth Ranch, assessment of Connecticut’s tax on controlled substances is a subsequent punishment barred by the double jeopardy clause when it is imposed on an individual who previously had been punished criminally for the same conduct.10 We conclude that imposition of the tax does not violate double jeopardy principles.
In Kurth Ranch, the United States Supreme Court held that a Montana tax on the possession of illegal drugs assessed after a criminal penalty had been imposed for the same underlying misconduct violated the double jeopardy clause of the fifth amendment to the United States constitution. Dept. of Revenue of Montana v. Kurth Ranch, supra, 511 U.S. 783. Montana’s Dangerous Drug Tax Act imposed a tax “on the possession and storage of dangerous drugs” that was to be collected only after state or federal fines or forfeitures had been satisfied. Id., 770. The amount of the tax was either 10 percent of the market value of the drugs as determined by the department of revenue or a specified amount depending upon the type of drug involved, whichever was greater.11 Id. The Montana act further required that all law enforcement personnel report any person subject to the tax to the department of revenue. *546Id. The taxpayer had no obligation to file a return or to pay any tax unless and until he or she had been arrested. Id., 771. Under agency rules,12 the taxpayer had to file a return within seventy-two hours of arrest.13
In Kurth Ranch, the defendants pleaded guilty to charges arising from their operation of a marijuana farm.14 Thereafter, the defendants were sentenced in accordance with their plea agreements.15 In a separate proceeding, the department of revenue imposed Montana’s dangerous drug tax on the illegal drugs discovered on the Kurth Ranch property.16
The defendants challenged the imposition of the tax, claiming that the dangerous drug tax violated their double jeopardy right to be free from multiple punishments for the same offense. The Bankruptcy Court, the federal District Court and the Ninth Circuit Court of Appeals all agreed with the defendants and concluded that the tax was an additional punishment for the same offense that violated the double jeopardy clause. The state appealed to the United States Supreme Court.17 In the *547appeal, the Supreme Court was presented with the following question: “[W]hether a tax on the possession of illegal drugs assessed after the State has imposed a criminal penalty for the same conduct may violate the constitutional prohibition against successive punishments for the same offense.” Id., 769.
Initially, the court recognized that “the unlawfulness of an activity does not prevent its taxation.” Id., 778; see, e.g., Marchetti v. United States, 390 U.S. 39, 88 S. Ct. 697, 19 L. Ed. 2d 889 (1968) (upholding federal tax on gambling activities that were prohibited by state law); James v. United States, 366 U.S. 213, 81 S. Ct. 1052, 6 L. Ed. 2d 246 (1961) (upholding federal income tax on embezzled money imposed on person who had pleaded guilty to conspiracy to embezzle under state law); United States v. Constantine, 296 U.S. 287, 56 S. Ct. 223, 80 L. Ed. 233 (1935) (upholding federal excise tax on liquor sales that violated state law). The court, however, noted that “ ‘there comes a time in the extension of the penalizing features of the so-called tax when it loses its character [as such] and becomes a mere penalty with the characteristics of regulation and punishment.’ ” Dept. of Revenue of Montana v. Kurth Ranch, supra, 511 U.S. 779, quoting A. Magnano Co. v. Hamilton, 292 U.S. 40, 46, 54 S. Ct. 599, 78 L. Ed. 1109 (1934). Accordingly, the court was required to deter*548mine whether Montana’s dangerous drug tax was so punitive in nature as to subject it to the constraints of the double jeopardy clause. Dept. of Revenue of Montana v. Kurth Ranch, supra, 778-79.
The court began its analysis by noting that although “neither a high rate of taxation nor an obvious deterrent purpose automatically marks this tax a form of punishment,” these factors were at least consistent with a characterization of the tax as punishment. Id., 778. The court did not hold, however, that these attributes of the tax, which are present in Connecticut’s scheme to tax illicit drugs, in and of themselves rendered Montana’s drug tax punishment for double jeopardy purposes. Id., 781. The court focused primarily on two additional “unusual features” of the Montana tax that rendered it “a concoction of anomalies, too far-removed in crucial respects from a standard tax assessment to escape characterization as punishment for the purpose of double jeopardy analysis.” Id., 783.
First, the imposition of the Montana tax was conditioned on the arrest of the taxpayer for the commission of a crime. The court noted that this feature of the Montana tax was “significant of penal and prohibitory intent rather than the gathering of revenue.” Id., 781. The court recognized that in United States v. Sanchez, 340 U.S. 42, 71 S. Ct. 108, 95 L. Ed. 47 (1950),18 it had “relied on the absence of such a condition to support its conclusion that a particular federal tax was a civil rather than a criminal sanction.” Dept. of Revenue of Montana v. Kurth Ranch, supra, 511 U.S. 781. Significantly, the court noted that, by its terms, the Montana tax was to be “exacted only after the taxpayer has been *549arrested for the precise conduct that gives rise to the tax obligation in the first place.” (Emphasis added.) Id. Accordingly, the court observed that persons arrested for possession of marijuana constituted the entire class of taxpayers subject to the tax. Id., 781-82.
Second, the court took cognizance of the fact that although the Montana tax purported to be a property tax on the possession and storage of illegal drugs, in practice it could never be levied at a time when the taxpayer either owned or possessed the goods. Because the tax was predicated upon arrest, law enforcement officials presumably had already confiscated and destroyed the illegal contraband, thereby divesting the taxpayer of possession of the illicit drugs at the time of the imposition of the tax. Id., 783. The court observed that a statute that imposes a tax on goods at a time when such goods no longer exist possesses a punitive character. Id.
Connecticut’s act that taxes illegally possessed controlled substances, however, does not contain either of the “unusual features” that figured prominently in the Supreme Court’s conclusion that Montana’s dangerous drug tax constituted punishment for double jeopardy purposes. Connecticut’s tax is neither predicated upon arrest nor is it assessed on property that necessarily has been confiscated or destroyed. Specifically, the act provides that the tax is owed “immediately upon acquisition or possession in this state by a dealer. ” (Emphasis added.) General Statutes § 12-651 (c).19 Accordingly, the tax obligation does not depend on the dealer’s arrest, which in the normal course of events would result in the confiscation and destruction of the controlled sub*550stances. Dept. of Revenue of Montana v. Kurth Ranch, supra, 511 U.S. 783. The dealer can satisfy the tax obligation by paying the tax promptly upon his or her acquisition of the drugs and by affixing the required tax stamps. Accordingly, unlike Montana’s tax scheme, in Connecticut persons who have been arrested for drug possession do not constitute the entire class of taxpayers subject to the tax and the taxpayer is not necessarily divested of the drugs before the tax is imposed. See id., 782-83.20
Additionally, our act provides safeguards that further separate the tax from the criminal process, permitting confidential payment of the tax and prohibiting use of the tax information in any criminal proceeding against the taxpayer, except for one involving taxes due under the act itself, unless the information was obtained from some other source. General Statutes § 12-659. The taxpayer, consequently, may file without risk of self-incrimination. General Statutes § 12-659.
We acknowledge that in many, if not most, cases Connecticut’s tax will not be imposed until the taxpayer has been arrested and until the illegal drugs have been confiscated or destroyed. The practicalities surrounding the imposition of the tax, however, merely reflect the reality of attempting to tax an illegal activity. Dept. of Revenue of Montana v. Kurth Ranch, supra, 511 U.S. 788 (Rehnquist, C. J., dissenting). The taxpayer’s voluntary choice to ignore his or her tax obligations should not be the determinative factor in evaluating *551whether Connecticut’s tax constitutes punishment in the double jeopardy context. The legislature provided that the information obtained from an individual complying with the statutory requirements cannot be disclosed to law enforcement officials, thereby providing an avenue for the taxpayer to comply with the law without the necessity of providing incriminating information. It would be anomalous indeed if persons conducting an illegal business were excused from the payment of a tax on that business because the failure to pay the tax was not discovered, as a result of their own dereliction, until after they had been arrested and double jeopardy protection attached. See United States v. Constantine, supra, 296 U.S. 293.21
In support of his contention that the tax serves a purely punitive function, the plaintiff claims that a review of the legislative history of Connecticut’s Marijuana and Controlled Substances Tax Act indicates that there existed a clear legislative intent to use the tax to punish those who traffic in illegal drugs.22 Our examination of the legislative history of the act, however, does not indicate that the tax was enacted solely for a punitive purpose. While it is beyond question that the tax was intended to some extent to act as a deterrent to participation in the drug trade, legislators expressed the desire to “address tax evasion in an underground economy”; Conn. Joint Standing Committee Hearings, Finance, Revenue and Bonding, Pt. 1, 1991 Sess., p. 170; and “[to open] another door to law enforcement officials on the civil side [because] failure to pay a *552tax [results in] the dealer [being] treated as any other delinquent taxpayer . . . .” 34 H.R. Proc., Pt. 21, 1991 Sess., pp. 7817-18, remarks of Representative John W. Thompson. Legislators also hoped that it “would produce money for the state while imposing a burden on those who deal drugs.” 34 S. Proc., Pt. 9, 1991 Sess., p. 3227, remarks of Senator George Jepsen.
While we recognize that the legislative history of Connecticut’s tax reveals some indication of a deterrent purpose underlying the enactment of the legislation, we also recognize that the legislative history indicates a legislative purpose to raise substantial revenue by taxing an unregulated and underground economy that is extremely profitable yet free of tax liability. We note, in addition, that “[i]t is beyond serious question that a tax does not cease to be valid merely because it regulates, discourages, or even definitely deters the activities taxed. Sonzinsky v. United States, 300 U.S. 506, [513-14, 57 S. Ct. 554, 81 L. Ed. 772] (1937). The principle applies even though the revenue obtained is obviously negligible ... or the revenue purpose of the tax may be secondary, Hampton & Co. v. United States, 276 U.S. 394 [48 S. Ct. 348, 72 L. Ed. 624] (1928).” (Citation omitted.) United States v. Sanchez, supra, 340 U.S. 44. Further, an obvious deterrent purpose does not alone render a civil or administrative sanction punishment for double jeopardy purposes. Dept. of Revenue of Montana v. Kurth Ranch, supra, 511 U.S. 779. Accordingly, even though the revenue raising purpose of the tax on illegal drugs may be secondary, Connecticut’s marijuana and controlled substances tax does not rise to the level of punishment, and therefore does not implicate the double jeopardy clause. The constitution permits the legislature to tax this lucrative yet illegal business in order to acquire revenue, while at the same time using the tax as a deterrent to those considering *553entry into that illegal business. United States v. Sanchez, supra, 44.
In sum, we conclude that Connecticut’s Marijuana and Controlled Substances Tax Act does not possess either of the idiosyncratic features on which the United States Supreme Court focused in Kurth Ranch in declaring that a tax assessed pursuant to Montana’s tax on illicit drugs constitutes punishment for double jeopardy purposes. Specifically, the imposition of Connecticut’s tax is not conditioned upon arrest and is intended to be assessed while the taxpayer is in actual possession of the drugs. In addition, the legislative history does not evince a purely punitive intent, but indicates a genuine effort by the legislature to raise income by taxing an untapped source of revenue, a constitutionally permissible practice. We therefore conclude that the imposition of the tax on the plaintiffs illegal drugs after he had been prosecuted for the same underlying misconduct does not violate the double jeopardy clause.
The judgment is reversed and the case is remanded to the trial court for further proceedings consistent with this opinion.
In this opinion PETERS, C. J., and BORDEN, NORCOTT and PALMER, Js., concurred.

 The state appealed from the judgment of the trial court to the Appellate Court, and we transferred the appeal to this court pursuant to Practice Book § 4023 and General Statutes § 51-199 (c).


 General Statutes § 12-651 provides: “Imposition of tax on marijuana and controlled substances. Stamps, (a) A tax is imposed on any marijuana or controlled substances purchased, acquired, transported or imported into the state. Payment thereof shall be evidenced by the permanent affixing of stamps on the marijuana or controlled substance immediately after receipt. Each stamp or other official indicia may be used only once.
“(b) The tax imposed pursuant to this section shall be at the following rates: (1) On each gram of marijuana or portion of a gram, three dollars and fifty cents, and (2) on each gram of a controlled substance, or portion of a gram, two hundred dollars or on each fifty dosage units of a controlled substance that is not sold by weight, or portion thereof, two thousand dollars. For the purpose of calculating the tax due under this section, an ounce of marijuana or other controlled substance is measured by the weight of the substance in the dealer’s possession.
“(c) Any tax imposed pursuant to this section is due and payable immediately upon acquisition or possession in this state by a dealer.”


 General Statutes § 21a-277 provides in relevant part: “Penalty for illegal manufacture, distribution, sale, prescription, dispensing, (a) Any person who manufactures, distributes, sells, prescribes, dispenses, compounds, transports with the intent to sell or dispense, possesses with the intent to sell or dispense, offers, gives or administers to another person any controlled substance which is a hallucinogenic substance other than marijuana, or a narcotic substance, except as authorized in this chapter, for a first offense, shall be imprisoned not more than fifteen years and may be fined not more than fifty thousand dollars or be both fined and imprisoned; and for a second offense shall be imprisoned not more than thirty years and may be fined not more than one hundred thousand dollars, or be both fined and impris*541oned; and for each subsequent offense, shall be imprisoned not more than thirty years and may be fined not more than two hundred fifty thousand dollars, or be both fined and imprisoned.”


 The fifth amendment to the United States constitution is made applicable to the states by the fourteenth amendment. Benton v. Maryland, 395 U.S. 784, 787, 89 S. Ct. 2056, 23 L. Ed. 2d 707 (1969); State v. Woodson, 227 Conn. 1, 7, 629 A.2d 386 (1993).


 The Marijuana and Controlled Substances Tax Act does not mandate that law enforcement agencies submit these referral forms to the department of revenue services. General Statutes § 12-657, however, gives the commis*542sioner of revenue services discretion to promulgate regulations reasonably necessary to carry out the intent and purpose of the act. Pursuant to this authority, the commissioner established a procedure whereby law enforcement officials could submit to the department of revenue services in cases of suspected delinquency a referral form indicating the type and amount of drugs seized. Connecticut Informational Publication, IP 92 (7): Questions and Answers for the Criminal Justice and Law Enforcement Agencies on the Connecticut Marijuana and Controlled Substances Tax (Dept. of Revenue Services 1992).


 General Statutes § 12-655 (b) provides in relevant part: “If, after an examination of the invoices, books and records of a dealer, or if, from any other information obtained by him or his authorized agents, the commissioner determines that the dealer has not purchased sufficient stamps to cover his receipts and sales or other disposition of any marijuana or controEed substances, he shaE thereupon assess the deficiency in tax. There shaE be added thereto a penalty of ten per cent of the deficiency or fifty doEars, whichever amount is greater, and interest at the rate of one and one-fourth per cent per month from the due date of such tax to the date of payment. In any case where a dealer cannot produce evidence of sufficient stamp pinchases to cover the receipt of any marijuana or controEed substances, it shaE be presumed that such marijuana or controEed substances were sold without having the proper stamps affixed. If the commissioner determines that the deficiency or any part thereof is due to a fraudulent intent to evade the tax, there shaE be added as a penalty twenty-five per cent of the deficiency and interest at the rate of one and one-fourth per cent per month or fraction thereof from the due date of such tax to the date of payment. Subj ect to the provisions of section 12-3a, the commissioner may waive aE or part of the penalties provided under this chapter when it is proven to his satisfaction that the failure to pay any tax on time was due to reasonable cause and was not intentional or due to neglect. The amount of any tax, penalty or interest due and unpaid under the provisions of this chapter may be coEected under the provisions of section 12-35. The warrant therein provided for shaE be signed by the commissioner or his authorized agent. . . .”


 General Statutes § 12-660 provides: “Penalties. Exemption from limitation on prosecution, (a) Any dealer who violates any provision of this chapter shall pay a penalty of one hundred per cent of the tax in addition to the tax imposed pursuant to section 12-651.
“(b) In addition to the penalty imposed pursuant to subsection (a) of this section, any person who violates any provision of this chapter shall be fined not more than ten thousand dollars or imprisoned not more than six years or both.
“(c) Notwithstanding the provisions of subsection (b) of section 54-193, a person may be prosecuted for a violation of any provision of this chapter more than five years after such violation.”


 Initially, the commissioner had determined that the defendant owed $576,850. The commissioner thereafter reduced the sum owed based upon the toxicological report submitted by the department of health services indicating the actual amount of cocaine in the defendant’s possession.


 The trial court relied on the following factors in concluding that the tax constituted punishment: (1) the tax contained a high rate of taxation and had an obvious deterrent purpose; (2) the tax was conditioned on the commission of a crime; (3) the tax in practice operated the same way as the tax found to constitute punishment in Kurth Ranch-, and (4) the legislative history of the Marijuana and Controlled Substances Tax Act indicated a purely punitive purpose.


 We note that two other state supreme courts have addressed the issue of whether a tax intended to be imposed immediately upon the possession of illegal drugs constitutes punishment under Kurth Ranch. See State v. Lange, 531 N.W.2d 108 (Iowa 1995); State v. Gulledge, 257 Kan. 915, 896 P.2d 378 (1995). Although, as here, the tax was in fact assessed after arrest, both courts determined that the tax did not constitute punishment for double jeopardy purposes. In making this determination, each court relied heavily on the fact that the tax was not conditioned upon arrest and was intended to be imposed upon drugs while in the taxpayer’s possession. State v. Lange, supra, 115-17; State v. Gulledge, supra, 384-89.


 For example, the tax on marijuana was $100 per ounce while the tax on hashish was $250 per ounce. Dept. of Revenue of Montana v. Kurth Ranch, supra, 511 U.S. 770.


 The act authorized the department of revenue to adopt rules to administer and enforce the act. Dept. of Revenue of Montana v. Kurth Ranch, supra, 511 U.S. 770-71.


 If the taxpayer refused to file the return, law enforcement officials were required to file a return with the department of revenue on the items seized. Dept. of Revenue of Montana v. Kurth Ranch, supra, 511 U.S. 771.


 Law enforcement officials raided the Kurth ranch and confiscated a substantial amount of marijuana from the property. Dept. of Revenue of Montana v. Kurth Ranch, supra, 511 U.S. 771.


 Two of the defendants were sentenced to prison terms, while the others received suspended or deferred sentences. Dept. of Revenue of Montana v. Kurth Ranch, supra, 511 U.S. 772.


 The amount of the tax assessed was $894,940.99. Dept. of Revenue of Montana v. Kurth Ranch, supra, 511 U.S. 773 n.10.


 Initially, the Kurths challenged the assessment in administrative proceedings. Those proceedings, however, were stayed when the Kurths filed a petition for bankruptcy under chapter 11 of the Bankruptcy Code. During the bankruptcy proceedings, the Kurths challenged the constitutionality of Montana’s Dangerous Drug Tax Act. Relying principally on United States v. Halper, 490 U.S. 435, 109 S. Ct. 1892, 104 L. Ed. 2d 487 (1989), the *547Bankruptcy Court concluded that the main purpose of the tax was deterrence, thereby necessitating a finding that the tax was punishment for double jeopardy purposes that could not be imposed after the defendants previously had been punished criminally. The District Court affirmed the judgment of the Bankruptcy Court. Dept. of Revenue of Montana v. Kurth Ranch, supra, 511 U.S. 774.
The Ninth Circuit Court of Appeals affirmed ihe judgment of the District Court and concluded that the statute as applied to the defendants was unconstitutional. The Court of Appeals did not rule that the statute was unconstitutional on its face, but rather noted that, because the state had refused to offer any evidence relating to whether the tax amount was rationally related to compensating the government for its loss under the Halper analysis, the statute was unconstituüonal as applied to the defendants. Id., 775.


 In Sanchez, the court upheld the constitutional validity of a tax of $100 per ounce imposed pursuant to § 2590 (a) (2) of the Internal Revenue Code (now repealed) on all transfers of marijuana to any person who had not paid the special tax on marijuana and registered under §§ 2590 and 2591 of the code. United States v. Sanchez, supra, 340 U.S. 42.


 A dealer is defined as “any person who . . . manufactures, produces, ships, transports, or imports into the state or in any manner acquires or possesses more than forty-two and one-half grams of marijuana or seven or more grams of any controlled substance . . . General Statutes § 12-650 (3).


 We also note that the tax is not automatically imposed upon a person possessing any amount of the named drugs. For the tax to be assessed, the taxpayer must at a minimum possess, acquire, manufacture or transport more than forty-two and one-half grams of marijuana or seven or more grams of any other controlled substance that is sold by weight. General Statutes § 12-650 (3). As such, the “casual user” is not subject to the tax; rather, only those who possess sufficient amounts to lead one reasonably to believe that they are involved in the drug trade are subject to the tax. Consequently, some persons may possess an illegal substance and yet not be subject to the tax.


 We recognize that persons engaged in the drug trade may not be aware that the § 12-651 tax obligation exists. It is, however, well established that ignorance of the law is not a defense to one’s failure to abide by the letter of the law. See Cheek v. United States, 498 U.S. 192, 199, 111 S. Ct. 604, 112 L. Ed. 2d 617 (1991).


 In Kurth Ranch, the court did not examine the legislative history, presumably because the statute on its face evidenced a purely punitive purpose. Dept. of Revenue of Montana v. Kurth Ranch, supra, 511 U.S. 774.